Citation Nr: 1412030	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  05-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to hazardous environmental agents employed in Project Shipboard Hazard and Defense (SHAD) and as due to exposure to herbicides.

2.  Entitlement to service connection for coronary artery disease, claimed as due to exposure to hazardous environmental agents employed in Project SHAD and as due to exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to hazardous environmental agents employed in Project SHAD and as due to exposure to herbicides.

4.  Entitlement to service connection for ureter blockage, to include as secondary to hazardous environmental agents employed in Project SHAD and as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 1948 to March 1950 and again from August 1952 to October 1969.

This matter is on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In February 2007, the Board denied the issues of entitlement to service connection for coronary artery disease and tinnitus, and remanded the issue of entitlement to service connection for ureter blockage for further development.  The issue involving diabetes mellitus was subject to a stay by the Secretary of VA due to the decision of the United States Court of Appeals for Veterans Claims (the Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).

The issues involving coronary artery disease and tinnitus were appealed to the Court, and in an August 2008 order the Court granted a joint motion for remand.  In March 2009 and September 2013, the Board remanded all issues currently on appeal.
  
This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for ureter blockage is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence shows that the Veteran had ringing in his ears during active service and that he currently has tinnitus.

2.  The preponderance of competent and credible evidence weighs against finding that the USS Forrestal operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicides in service.

3.  The Veteran was exposed to trioctyl phosphate during his involvement in Project SHAD while serving on the USS Fort Snelling in May 1969.

4.  The preponderance of competent and credible evidence weighs against findings that coronary artery disease was demonstrated in-service, that coronary artery disease was compensably manifested within one year of separation from either period of active duty, or that there is a nexus between coronary artery disease and service, to include as secondary to hazardous environmental agents employed in Project SHAD.

5.  The preponderance of competent and credible evidence weighs against findings that diabetes mellitus was demonstrated in-service, that diabetes mellitus was compensably manifested within one year of separation from either period of active duty, or that there is a nexus between diabetes mellitus and service, to include as secondary to hazardous environmental agents employed in Project SHAD.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred while on active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).
 
2.  Coronary artery disease was not incurred or aggravated while on active duty and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

3.  Diabetes mellitus was not incurred or aggravated while on active duty and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the claim of entitlement to service connection for tinnitus, the requirements of VCAA have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

As to the claims of entitlement to service connection for coronary artery disease and diabetes mellitus, the requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April and May 2004, March 2006, February 2007, June 2009, and September 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the March 2006 letter, VA notified the appellant of how VA determines the disability rating and effective date.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO and AMC obtained the Veteran's service treatment and personnel records, and available VA treatment records.  The RO and AMC afforded him VA examinations for his coronary artery disease and diabetes mellitus, to include one in June 2009 pursuant to the March 2009 Board remand and the joint motion for remand and an addendum in December 2013 pursuant to the September 2013 Board remand.  The AMC specifically obtained all additional records from the Dallas VA Medical Center since September 2008 pursuant to the March 2009 remand.  The appellant submitted some private treatment records.  Pursuant to the September 2013 Board remand, the AMC asked the Veteran to identify where he was treated in July 2010 and April 2012 for his coronary artery disease and to authorize the release of those records as well as the records from Arlington Memorial in March 2000 and East Texas Medical Center in Tyler, Texas, in January 2003.  The Veteran did not respond to that correspondence.

VA provided the Veteran in a December 2002 letter information about his particular involvement in Project SHAD.  The RO obtained information regarding the Veteran's period of service on the USS Forrestal in the official waters of the Republic of Vietnam and a history of that ship from Dictionary of American Fighting Ships and United States Naval Aviation, 1910-1995.  The service department verified that the Veteran served on the USS Forrestal in the official waters of Vietnam from July 23, 1967, to July 30, 1967; and on August 12, 1967.  The Board notes that official waters of Vietnam include more than just the inland waterways of Vietnam.

The Veteran prior to being eligible for age-related Social Security benefits was receiving Social Security disability benefits.  In November 2011, the Social Security Administration indicated that there were no medical records regarding the appellant.

In the joint motion, the parties noted that the Board did not address the August 2005 Project SHAD protocol examination conducted by VA.  In its March 2009 remand, the Board directed the AMC to obtain a copy of the August 2005 VA Project SHAD protocol examination.  An August 22, 2005, VA treatment record shows that the Project SHAD protocol examination was done and that the results were sent to the Project SHAD registry.  A February 2010 VA report of contact reflects that the Project SHAD registry does not hold examination results and that the results should be available at the VA medical center that conducted the examination.  The AMC again obtained records dated in August 2005 from the VA Medical Center where the examination was conducted.  The only record found is the previously discussed August 22, 2005, VA treatment record.  Therefore, it appears that the results of the examination were not entered into the VA electronic medical records and are not available at the Project SHAD registry.  Thus, the results of that examination are unavailable.

VA has a heightened duty to assist the appellant in developing his claim since government records have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The report of the June 2009 VA examination and December 2013 addendum reflects that the examiner reviewed the Veteran's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examinations and interview, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Pursuant to the remands and the joint motion, the June 2009 VA examiner addressed whether the appellant's coronary artery disease and diabetes mellitus are related to the in-service exposure to trioctyl phosphate during his involvement in Project SHAD while serving on the USS Fort Snelling in May 1969 or anything else in service, and provided a rationale for his opinion.  The Board therefore concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

VA did not obtain medical opinions addressing whether the appellant's coronary artery disease and diabetes mellitus are related to herbicide exposure.  The Board finds that a medical opinion addressing this theory of entitlement is not necessary to decide the merits of this claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for the duty to provide an examination is rather low, McLendon v. Nicholson, 20 Vet. App. 79 (2006); however, here the evidence of record is sufficient to decide the claim.  

As explained below, the Board finds based on the service records, history of the USS Forrestal, and the Veteran's own assertions that the preponderance of competent and credible evidence weighs against finding that the USS Forrestal operated on the inland waterways of Vietnam at any time during his service on that ship, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicides in service.  Accordingly, there is no reason for VA to obtain a medical opinion in connection with this claim as to the herbicide-exposure theory of entitlement.

Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In light of the above, the AMC complied with the directives of the Board remands to the extent necessary and possible.  Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Claims for Service Connection

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).

Certain chronic disabilities, such as a cardiovascular disease and diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Ischemic heart disease and type II diabetes mellitus are listed under that section as two of these diseases.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97. Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97. 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit upheld VA's requirement that a Veteran must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).
 
Tinnitus

The medical evidence shows a diagnosis of tinnitus.  Thus, the Board finds that Davidson element (1), current disability, is satisfied.

Moving to Davidson element (2), injury or disease, the Veteran claims that he had significant in-service noise exposure from a combination of engine room noise and noise from working on the flight deck of an aircraft carrier.  The Veteran's service personnel records show that he served as an electrician's mate.  As noted, he served on an aircraft carrier - the USS Forrestal.  His service treatment records show that in August 1967 he suffered a laceration during an incident of multiple fires and bombs exploding on the flight deck of the USS Forrestal.  

At a June 2009 VA examination, the Veteran reported that his tinnitus began in service but that he did not report a specific incident when it started.  At a March 2013 VA examination, the appellant indicated that he was unsure how long he had perceived tinnitus but that "it has been a long time."  The Veteran is competent to report that he had tinnitus or ringing in his ears in service and though he is unsure about when it began the Board finds him credible in his assertion at the June 2009 VA examination that it began sometime in service especially in light of the documented evidence of in-service noise exposure.  Therefore, Davidson element (2), injury or disease, is satisfied.

Turning to Davidson element (3), medical nexus, there is conflicting evidence.

The October 2004 VA examiner opined that it was less likely than not that the current tinnitus is related to military noise exposure and acoustic trauma.  The basis for that opinion was that the service treatment records were negative for hearing loss and tinnitus and that the Veteran had normal hearing at separation from active duty.  The examiner concluded that it would appear that the current tinnitus occurred subsequent to retirement from military service.  This opinion is based on the lack of evidence of tinnitus in the service treatment records, but as noted above the Board finds it credible that the Veteran had tinnitus in service.  

The March 2013 VA examiner in the March 2013 VA examination report and the December 2013 addendum indicated that he was unable to opine on the etiology of the Veteran's tinnitus without resorting to speculation.  The basis of the examiner's inability to provide an opinion was the following: (1) that there were no complaints of tinnitus found in the service treatment records; (2) that he was unable to specify when his tinnitus had its onset; and (3) that he had some post-service occupational noise exposure that the examiner in essence considered significant.  As noted in the September 2013 remand, the Board found the opinion in the March 2013 VA examination to be inadequate and since the March 2013 VA examiner in essence rendered the same opinion in the December 2013 addendum that opinion too is inadequate.  

In addition to the opinion being inadequate on the grounds that the examiner would not render an opinion without resorting to speculation, as noted above, the Board finds it credible that the appellant had tinnitus in service even though he was unable to specify the date of onset and was more vague in his recollection at his latest VA examination in 2013.  The Veteran claimed that his post-service occupation did not involve regular exposure to aircraft, an assertion that the March 2013 VA examiner repeated rejected despite the Board's directive in the September 2013 remand to accept the appellant's assertion.  The Board finds that the claimant is competent to report his frequency of post-service occupational exposure to aircraft noise, and the Board, as implicitly stated in its September 2013 remand, finds him credible as to the assertion.  

The Veteran has in essence alleged that he had ringing in his ears in service and thereafter, which the Board finds credible.  Lay assertions of symptomatology or injury may suffice where the determinative issue is not medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 406 (1995).  Chronicity of tinnitus is therefore established.  See 38 C.F.R. § 3.303(b).  Davidson element (3) is accordingly satisfied.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for tinnitus.  The benefit sought on appeal is accordingly allowed.

Finally, since the Board is granting the claim based on in-service tinnitus, the Board does not have address whether the tinnitus is related to exposure to trioctyl phosphate during Project SHAD.

Herbicide exposure and
exposure to hazardous environmental agents employed in Project SHAD

In a statement received by the Board in January 2007, the Veteran essentially contends that due to his service onboard the USS Forrestal off the shore of the Republic of Vietnam, he was exposed to Agent Orange, thereby causing his Agent Orange presumptive disorders of coronary artery disease and diabetes mellitus.  He claims that the planes on that aircraft carrier were apparently saturated with Agent Orange from flying over Vietnam and that the wind could have carried Agent Orange out to his ship.

The statements of the Veteran, however, do not mention that the USS Forrestal operated on the inland waterways of Vietnam at any time during the claimant's service on that ship.  Therefore, the claimant has not asserted that the USS Forrestal was ever in the "brown waters" of Vietnam.  The history of that ship from Dictionary of American Fighting Ships and United States Naval Aviation, 1910-1995 does not reflect that it ever operated on the inland waterways of Vietnam.  Moreover, the appellant has not asserted that he went ashore into the Republic of Vietnam.

The Board has also considered the statement of the Veteran that he was exposed to herbicides that were present on the planes on that aircraft carrier and that he was exposed to air containing herbicides.  The Board, however, finds that such an assertion is clearly so speculative in nature as to not constitute credible evidence of herbicide exposure in service.  In addition, the appellant has no specialized education, training, or experience in herbicide exposure.  Therefore, he is not competent to identify the presence of any residual herbicides on aircraft on his ship or to state that he was exposed to herbicides in the air.  38 C.F.R. § 3.159.

The preponderance of competent and credible evidence weighs against finding that the USS Forrestal operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicides in service.

Turning to Project SHAD, as noted in the VA's December 2002 letter to the Veteran, he was exposed to trioctyl phosphate during his involvement in Project SHAD while serving on the USS Fort Snelling in May 1969.  While the claimant's former counsel noted in the January 2008 appellant's brief to the Court that the VA's website indicates that the tests "involved most of the organophosphorus chemical warfare nerve agents in the U.S. arsenal at that time, including Sarin, VX, Tabun and Soman."  January 2008 Appellant's Brief, page 6.  The former counsel argued that the evidence from the VA's website shows that the claimant may have been exposed to other agents as well.  While the information from VA shows that Project SHAD was not just limited to trioctyl phosphate, the appellant's former counsel has presented no evidence that his involvement in Project SHAD while serving on the USS Fort Snelling in May 1969 involved anything more than exposure to trioctyl phosphate.  Thus, the counsel's assertion is speculation, and the weight of the evidence shows that the Veteran was only exposed to trioctyl phosphate during his involvement in Project SHAD while serving on the USS Fort Snelling in May 1969.


Coronary artery disease

The medical evidence shows a diagnosis of coronary artery disease.  Thus, the Board finds that Davidson element (1), current disability, is satisfied, and the Board will address whether there is a nexus between the Veteran's coronary artery disease and his military service.  In so doing, the Board has reviewed all of the evidence of record, to include the VA, private, and service treatment records and VA examination reports.  

After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence weighs against findings that coronary artery disease was demonstrated in-service, that coronary artery disease was compensably manifested within one year of either period of active duty, or that there is a nexus between coronary artery disease and service, to include as secondary to hazardous environmental agents employed in Project SHAD.

In this regard, the Board notes that the Veteran's service medical records are negative for any complaints or findings of heart disease or hypertension, and that his heart was specifically found to be normal at the October 1969 separation examination.  Even though the Veteran had elevated systolic blood pressure readings in July 1952 and February 1968 and elevated diastolic blood pressure readings in February 1968 and October 1969, the June 2009 VA examiner opined in a December 2013 addendum opined that it was less likely than not that the coronary artery disease is related to military service, including the elevated blood pressure readings in service.  The basis of the examiner's opinion was the lack of evidence in the claims file linking coronary artery disease to service.

As to whether the coronary artery disease was compensably manifested within one year of separation from either period of active duty, although the Veteran has reported that he was first told that he had hypertension in the 1970s, there are no post-service medical records in the record dated prior to 1998.  Those records that are associated with the claims folder were submitted directly by the appellant, and he has not provided the RO authorization to obtain any records dated prior to 1998, even though he was provided appropriate release forms to do so.  Similarly, private medical records associated with the claims file reference a history of two vessel coronary artery bypass graft procedure in 1977, and a four vessel coronary artery bypass graft in 1989, but the actual record of those procedures are not included in the claims file.  

Records from more recent medical procedures, such as cardiac catheterization and stent placements procedures since 2001, are included in the claims file; however, there is no suggestion in any of these treatment records that the Veteran's coronary artery disease may be related to his military service, to include exposure to trioctyl phosphate.  

A February 2004 VA Project SHAD examination report shows a diagnosis of coronary artery disease but no medical opinion relating the disease to exposure to trioctyl phosphate.

Although the September 2004 VA examiner did find that the symptoms of the Veteran's coronary artery disease are very consistent with exposure to sarin nerve gas and could also be secondary to exposure to VX nerve gas, it appears from this statement that the physician did not know the specific agent used in Project SHAD, which, as discussed, has been identified as non-toxic trioctyl phosphate.

Shortly thereafter, the RO contacted the VA facility to clarify the opinions expressed in the report, including the etiology of the Veteran's coronary artery disease.  A May 2005 e-mail indicates that another VA physician reviewed the report of the examination, and concluded that none of the multiple disabilities claimed during that examination were caused by his exposure to trioctyl phosphate during Project SHAD.  That doctor, however, did not provide a rationale for his opinion.

The June 2009 VA examiner opined that coronary artery disease was less likely than not related to exposure to trioctyl phosphate.  The examiner noted that trioctyl phosphate was used in Project SHAD as a stimulant for the chemical warfare nerve agent VH.  The examiner noted that the National Toxicology Program did studies in 2004 concerning trioctyl phosphate and that the overall profile of this substance is that it has little toxic risks, like carcinogenic effects.  The examiner opined that there is absolutely no connection with the Veteran having cardiovascular problems and exposure to trioctyl phosphate.  The Board places great weight on this opinion since it provides a basis and specifically addresses trioctyl phosphate.

The Board again notes that the examiner later opined in a December 2013 addendum that that it was less likely than not that the coronary artery disease is related to military service, including the elevated blood pressure readings in service.  The basis of the examiner's opinion was the lack of evidence in the claims file linking coronary artery disease to service. The Board places great weight on this opinion since it provides a basis and specifically addresses military service in general.

In short, the preponderance of the most probative and competent evidence shows that there is no nexus between coronary artery disease and service.  

As for the Veteran's claim that his coronary artery disease is related to active service, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between coronary artery disease and active service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (lay persons not competent to diagnose cancer).

The Board concludes that the preponderance of the evidence is against granting service connection for coronary artery disease.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Diabetes mellitus

The medical evidence shows a diagnosis of diabetes mellitus.  Thus, the Board finds that Davidson element (1), current disability, is satisfied, and the Board will address whether there is a nexus between the Veteran's diabetes mellitus and his military service.  In so doing, the Board has reviewed all of the evidence of record, to include the VA, private, and service treatment records and VA examination reports.  

After considering all the evidence of record, the preponderance of competent and credible evidence weighs against findings that diabetes mellitus was demonstrated in-service, that diabetes mellitus was compensably manifested within one year of separation from either period of active duty, or that there is a nexus between diabetes mellitus and service, to include as secondary to hazardous environmental agents employed in Project SHAD.

In this regard, the Board notes that the Veteran's service medical records are negative for any complaints or findings of diabetes mellitus, and that diabetes mellitus was not diagnosed at the separation examination.  Private medical records show that diabetes mellitus was not diagnosed until 2001.

Private and VA treatment records do not suggest that the Veteran's diabetes mellitus may be related to his military service, to include exposure to trioctyl phosphate.  

A February 2004 VA Project SHAD examination report shows a diagnosis of diabetes mellitus but no medical opinion relating the disease to exposure to trioctyl phosphate.

Although the September 2004 VA examiner did find that the symptoms of the Veteran's diabetes mellitus are very consistent with exposure to sarin nerve gas and could also be secondary to exposure to VX nerve gas, it appears from this statement that the physician did not know the specific agent used in Project SHAD, which, as discussed, has been identified as non-toxic trioctyl phosphate.

Shortly thereafter, the RO contacted the VA facility to clarify the opinions expressed in the report, including the etiology of the Veteran's diabetes mellitus.  A May 2005 e-mail indicates that another VA physician reviewed the report of the examination, and concluded that none of the multiple disabilities claimed during that examination were caused by his exposure to trioctyl phosphate during Project SHAD.  That doctor, however, did not provide a rationale for his opinion.

The June 2009 VA examiner opined that diabetes mellitus was less likely than not related to exposure to trioctyl phosphate.  The Board again notes that the examiner reported that trioctyl phosphate was used in Project SHAD as a stimulant for the chemical warfare nerve agent VH.  The Board reiterates that the examiner stated that the National Toxicology Program did studies in 2004 concerning trioctyl phosphate and that the overall profile of this substance is that it has little toxic risks, like carcinogenic effects.  The examiner opined that there is absolutely no connection with the Veteran having diabetes mellitus and exposure to trioctyl phosphate.  The Board places great weight on this opinion since it provides a basis and specifically addresses trioctyl phosphate.

That examiner later opined in a December 2013 addendum that that it was less likely than not that the diabetes mellitus is related to military service.  The basis of the examiner's opinion was the lack of evidence in the claims file linking diabetes mellitus to service.  The Board places great weight on this opinion since it provides a basis and specifically addresses military service in general.

In short, the preponderance of the most probative and competent evidence shows that there is no nexus between diabetes mellitus and service.  

As for continuity of symptomatology, the Veteran claims that he has had hypoglycemia episodes during and since active service.  The appellant is competent to report this symptomatology, and the Board finds him credible with regard to experiencing this symptomatology.  That said, supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In this case, the Board gives the greater weight to the June 2009 VA examiner's opinion in the December 2013 addendum who in essence rejected this reporting of continuity of symptomatology as being evidence of diabetes mellitus since active service by opining that the diabetes mellitus was not related to service.

As for the Veteran's claim that his diabetes mellitus is related to active service, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between diabetes mellitus and active service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).

The Board concludes that the preponderance of the evidence is against granting service connection for diabetes mellitus.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for coronary artery disease, claimed as due to exposure to hazardous environmental agents employed in SHAD and as due to exposure to herbicides, is denied.

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to hazardous environmental agents employed in Project SHAD and as due to exposure to herbicides, is denied.




REMAND

A June 2009 VA examiner opined that it was less likely than not that symptoms of groin pain and abdominal pain are related to exposure to trioctyl phosphate.  The examiner's basis was there is absolutely no connection with the Veteran having left groin and left abdominal pains and exposure to trioctyl phosphate.  In the December 2013 addendum, the June 2009 VA examiner indicated in-service left lower quadrant pains were less likely than not related to the ureter blockage.  Unfortunately, the examiner has not addressed whether the ureter blockage, as opposed to symptoms of left grain and left abdominal pains, is related to exposure to trioctyl phosphate.  Therefore, another remand is necessary for another addendum.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Have the June 2009 VA examiner review the claims file and prepare an addendum to the June 2009 examination report.  The claims file must be made available to the examiner in conjunction with the preparation of the addendum.  The addendum to the examination report must indicate that the claims file was reviewed in conjunction with the preparation of the addendum.  If the June 2009 VA examiner is unavailable, the AMC should arrange to have claims folder to be reviewed by another appropriate medical professional.  If the June 2009 VA examiner or the new medical professional thinks another examination is necessary, the Veteran should be scheduled for one.

Whether it is at least as likely as not (50 percent or greater) that the ureter blockage is related to in-service exposure to trioctyl phosphate during the Veteran's involvement in Project SHAD.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, the AMC must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


